DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al (U.S. Patent no. 6,053,444).

With respect to claim 1, Yamaguch et al disclose a dual-bearing reel, comprising: a reel body including a first side plate 1a, a second side plate 1b disposed spaced apart from the first side plate in a left-right direction, and a rod mounting part 12 extending in a front-rear direction; a spool 13 disposed between the first side plate and the second side plate, and rotatably supported by the reel body; and a level winding mechanism (see figures 4 and 6, for example) disposed in front of the spool, and the level winding mechanism including a worm shaft 45 having a helical groove (“cam groove”), an engaging member 47 engaged with the helical groove from a side facing the rod mounting part, a moving member 9 having a housing portion 9f configured to house the engaging member, and a lid member 48 configured to cover (figure 6 shows member 48 covering portion 9f) the housing portion, the lid member having a bottom surface facing the rod mounting part, and an outer surface inclined in a tapered shape so that an outer diameter of the lid member increases from the bottom surface toward the worm shaft (see annotated figure 6 below wherein a portion of 48 tapered such that the diameter thereof increases from the bottom surface toward the cam shaft 45).

[AltContent: textbox (Outer surface of lid member inclined in a tapered shape)][AltContent: arrow]
    PNG
    media_image1.png
    306
    296
    media_image1.png
    Greyscale

Figure 6 - partial


With respect to claim 4, Yamaguchi et al disclose the dual-bearing reel according to claim 1, wherein an angle between a straight line parallel to an extending direction of the rod mounting part and a straight line parallel to the outer surface of the lid member is 100° or more (see figure 6).

With respect to claim 5, Yamaguchi et al disclose the dual-bearing reel according to claim 1, wherein the level winding mechanism further includes a guide member 49 configured to guide the moving member so that the moving member 9 moves along the guide member in the left-right direction between the first side plate and the second side plate.

With respect to claim 6, Yamaguchi et al disclose the dual-bearing reel according to claim 1, wherein the lid member is fixed to the moving member by screwing an inner peripheral portion of the lid member to an outer peripheral portion of the housing portion (col. 8, lines 34-36).

With respect to claim 7, Yamaguchi et al disclose the dual-bearing reel according to claim 1, wherein the bottom surface of the lid member is disposed below the housing portion and the engaging member (see figure 6, for example, wherein the bottom surface of 48 is below the housing portion 9d,9f and engaging member 47). 



Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a line entanglement preventing member that is disposed between the lid member and the spool, extends in the left-right direction, and configured to prevent the fishing line from being entangled with the outer surface of the lid member, wherein a distance from a rod mounting surface of the rod mounting part to a surface of the line entanglement preventing member facing the rod mounting part is substantially equal to a distance from the rod mounting surface of the rod mounting part to the bottom surface of the lid member.

Claim 3 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a line entanglement preventing member that is disposed between the lid member and the spool, extends in the left-right direction, and configured to prevent the fishing line from being entangled with the outer surface of the lid member, wherein a distance from a rod mounting surface of the rod mounting part to a surface of the line entanglement preventing member facing the rod mounting part is longer than a distance from the rod mounting surface of the rod mounting part to the bottom surface of the lid member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murayama et al is cited to show a level winding mechanism. Ahman and Takechi are cited to show at least a lid member screwed to the housing portion of a moving member. Hirayama, in figure 7 for example, is cited to show a lid member screwed onto and covering the housing portion of the moving member. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/